DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard” in claim 1 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the originally filed disclosure there is no clear degree of hardness defined for the filler which is required for such a filler to be considered hard or not hard.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-161852 A (hereinafter “Tomoyuki”) with a machine translation (submitted on 24 November 2020) being used as the English language equivalent translation, and further in view of United States Patent Application Publication No. US 2010/0159196 (hereinafter “Naritomi”).Regarding claims 1 and 12 	Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (abstract), which corresponds to a reinforcement sheet for reinforcing a metal plate by adhering to the metal plate.  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer) comprising unidirectionally oriented fiber reinforced plastic; and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the front layer disposed at one side in a thickness direction of the core material layer.  Tomoyuki teaches the fiber-reinforced plastic composite material (front layer) includes a number of layers laminated together (paragraphs [0047] – [0049]).  Tomoyuki teaches the resin is preferably an epoxy resin (paragraphs [0050] and [0065]). 	Tomoyuki does not explicitly teach the non-fiber reinforced resin layer (core material layer) includes a hard filler, including calcium carbonate or glass balloon, where the content ratio of the hard filler is 15 mass% or more and below 85 mass%.   	Naritomi teaches a copper alloy/carbon fiber prepreg composite material, where the prepreg is laminated/bonded on the metal (abstract and paragraphs [0062] – [0063]).  Naritomi teaches adding a filler component to the cured epoxy resin is preferable because the coefficient of linear expansion will be on par with that of a metal, and with that of a CFRP material, and the result can serve as a cushioning material if subjected to temperature shock (paragraph [0048]).  Naritomi teaches the filler is included in an amount of 0-100 parts by weight (pbw) per 100 pbw of the combined resin component (corresponding to a filler content ratio being 0-50 mass%), which overlaps the claimed range, and examples of the filler includes powdered fillers, such as calcium carbonate and glass balloons (each provided by the applicant as examples of hard fillers) (paragraph [0053]).	Tomoyuki and Naritomi are analogous inventions in the field of metal/fiber-reinforced plastic composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the non-fiber reinforced resin layer (core material layer) of Tomoyuki with the fillers of Naritomi to improve the thermal shock properties of the metal/fiber-reinforced plastic composite material.Regarding claim 2 	Regarding the Young’s modulus of the core material layer, although the prior art does not explicitly disclose a Young’s modulus of the core material layer is 600 MPa or more, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Tomoyuki and Naritomi teaches a core material layer with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	It is additionally noted the applicant links the claimed Young’s modulus with: (1) the use of the claimed content ratio of the filler present in the core material layer; and (2) the core material layer being present in a cured state.  Please see paragraphs [0045] and [0061] from the originally filed specification.  Therefore, due to the fact that: (1) the claimed content ratio of the filler in the core material layer has been found to be obvious over the prior art, as detailed in the rejection of claim 1; and (2) Tomoyuki teaches the non-fiber reinforced resin layer (core material layer) is in a cured state (paragraph [0076]), it is the position of the examiner that this provides sufficient evidence that the claimed Young’s modulus would have been reasonably expected to be present in the non-fiber reinforced resin layer (core material layer) as detailed in the rejection of record.Regarding claim 3 	In addition, Tomoyuki teaches the fiber-reinforced plastic composite material (front layer comprising a plurality of unidirectional fiber resin composite sheets) includes glass and/or carbon fibers, and preferably a thermosetting resin (paragraphs [0047] – [0050]).Regarding claim 4 	In addition, Tomoyuki teaches the thickness of the fiber-reinforced plastic composite material (front layer) which corresponds to its preferred basis weight ranges from 0.07 mm to 1 mm (paragraph [0053]).  Tomoyuki also teaches the thickness of the non-fiber reinforced resin layer (core material layer) is preferably 0.01 mm to 0.2 mm (paragraph [0064]).  These ranges corresponds to a ratio of a thickness of the core material (0.01 mm to 0.2 mm) to a thickness of the front layer (0.07 mm to 1 mm) being from about 0.143 (0.01/0.07) to 0.2 (0.2/1), which falls within the claimed range.Regarding claim 5 	In addition, Tomoyuki teaches the non-fiber reinforced resin (core material) may be applied to a metal adhesive surface (paragraph [0076]), which corresponds to an adhesive layer disposed at the other side in the thickness direction of the core material layer.Regarding claim 6 	As previously mentioned above for claim 1, Tomoyuki teaches a metal/fiber-reinforced plastic composite material, where the fiber-reinforced plastic is laminated/bonded on the metal (plate) (abstract).  Tomoyuki teaches the metal/fiber-reinforced plastic composite material comprises: a fiber-reinforced plastic composite material (front layer); and a non-fiber reinforced resin layer (core material layer) between the metal and the fiber reinforced plastic (paragraphs [0027] and [0028]), which corresponds to the limitations from claim 6 requiring the reinforcement sheet according to claim 1, and a metal plate reinforced by the reinforcement sheet.Regarding claim 11 	The limitations for claim 1 have been set forth above.  As previously mentioned, Tomoyuki teaches the fiber-reinforced plastic composite material (front layer) comprises unidirectionally oriented fiber reinforced plastic (paragraphs [0027] and [0028]), and the fiber-reinforced plastic composite material (front layer) includes a number of layers laminated together (paragraphs [0047] – [0049]), which corresponds to the plurality of unidirectional fiber resin composite sheets are laminated in the thickness direction, each of the plurality of unidirectional fiber resin composite sheets contains a plurality of fibers, each of the plurality of fibers in a unidirectional fiber resin composite sheet extends in a fiber direction that is the same direction perpendicular to the thickness direction. 	Tomoyuki does not explicitly teach each of the plurality of fibers in a first unidirectional fiber resin composite sheet extends in a first fiber direction that is the same direction perpendicular to the thickness direction, wherein a plurality of fibers in a second unidirectional fiber resin composite sheet are arranged in a direction perpendicular to the first fiber direction, and the fiber directions of the unidirectional fiber resin composite sheets that are next to each other cross each other. 	Naritomi teaches a copper alloy/carbon fiber prepreg composite material, where the prepreg is laminated/bonded on the metal (abstract and paragraphs [0062] – [0063]).  Naritomi teaches the carbon fiber prepreg includes a plurality of sheets of unidirectional prepregs which are superposed on each other and by offsetting the angle 45 degrees each time, strength that is equal in all directions can be produced.  In other words, the required number of sheets and how they are superposed is designed ahead of time, each prepreg is cut according to this, and the pieces are put together as designed to complete the preparation (paragraph [0061]).  The superposing of a plurality of sheets of unidirectional prepregs where the angle of the fiber directions in said prepregs are offset by an angle of 45 degrees each time corresponds to the claimed feature requiring each of the plurality of fibers in a first unidirectional fiber resin composite sheet extends in a first fiber direction that is the same direction perpendicular to the thickness direction, wherein a plurality of fibers in a second unidirectional fiber resin composite sheet are arranged in a direction perpendicular to the first fiber direction (a first fiber direction in a first ply is perpendicular to a second fiber direction in the third ply, etc.), and the fiber directions of the unidirectional fiber resin composite sheets that are next to each other cross each other. 	Tomoyuki and Naritomi are analogous inventions in the field of metal/fiber-reinforced plastic composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the fiber-reinforced plastic composite material of Tomoyuki with the superposed stacking of the prepregs of Naritomi to yield a fiber-reinforced plastic having strength values which are equal in all directions in such a desired application.
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 12 January 2022, with respect to the rejection of claim 11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 11 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 12 January 2022 have been fully considered but they are not persuasive.  	The applicant argued Tomoyuki and Naritomi, when considered alone or in combination, do not teach or suggest the reinforcement sheet as recited in amended claim 1.  The examiner respectfully disagrees and contends the updated rejection of record renders obvious the reinforcement sheet as currently claimed.  It is noted that the rejection of record no longer relies upon the particles made of thermoplastic elastomers from Tomoyuki as corresponding to the currently claimed hard filler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783